Citation Nr: 1121546	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia status post arthroplasty for the time period prior to July 29, 2008.

3.  Entitlement to an rating in excess of 30 percent for right knee chondromalacia status post arthroplasty for the time period from November 1, 2009 (exclusive of a period of a 100 percent temporary total rating (TTR) from February 4, 2010 to March 31, 2011).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to August 1995 and from August 1998 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed an initial noncompensable rating for left and right knee disabilities effective December 4, 2005 awarded in a September 2006 rating decision.  

In an October 2009 rating decision, the RO granted a rating of 10 percent for a right knee disability effective December 4, 2005; a 100 percent TTR from July 29, 2008 to October 31, 2008; and a 30 percent rating from November 1, 2009.  The October 2009 decision also increased the initial rating for a left knee disability to 10 percent, effective December 4, 2005.  In an August 2010 rating decision, the RO awarded another 100 percent TTR for the time period from February 4, 2010 to March 31, 2011 and continued the assigned 30 percent rating from April 1, 2011.  The issue of entitlement to higher disability evaluations based upon an initial grant of service connection remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2011 the Veteran testified at a personal hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in March 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

For the reasons explained below, the issues of entitlement to a higher rating for the right knee disability since November 2009 and entitlement to a higher rating for the left knee disability are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

For the time period prior to July 29, 2008, right knee chondromalacia status post arthroplasty was manifested by full flexion to 140 and extension limited to five degrees at worst with pain and a brief period of decreased range of motion in April 2008 after arthroscopic surgery that was followed by full range of motion with mild pain in May 2008.


CONCLUSION OF LAW

For the time period prior to July 29, 2008, the criteria for an initial rating in excess of 10 percent for right knee chondromalacia status post arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260-5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in January and May 2006 letters the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 letter also advised her of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  That notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  Additionally, the letter advised her of how effective dates are assigned and the type of evidence that impacts that determination.  The case was last adjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, post-service private treatment records, VA examination reports, and multiple lay statements and hearing testimony.

In this case the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and extensive argument.  In fact, she has provided specific reference to rating diagnostic codes pertaining to the knees when arguing for a higher rating, and has provided private medical opinions also referencing the rating criteria.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, her statements and submissions during the course of the claim reflect actual knowledge of what is necessary to substantiate her request for a higher rating.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, where an increase in the level of a service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Prior to July 29, 2008, the Veteran's right knee disability was assigned a 10 percent rating pursuant to Diagnostic Code 5260, and has been assigned a 30 percent rating under the Diagnostic Code 5055 from November 1, 2009 (exclusive of a period of TTR).  She contends that her right knee disability meets the criteria for a higher rating during each time period.  (As noted in the Introduction, the evaluation of the right knee disability since November 1, 2009 is addressed in the Remand section of this decision).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261.

5055
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055.

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257.


38 C.F.R. § 4.71, PLATE 2 (2010).

An April 2004 operative report from D. M., M.D., shows that the Veteran underwent a bilateral arthroscopy and lateral retinacular release with debridement of the right knee for subluxing and chondromalacia of the bilateral knees.

Her original claim for service connection for knee disabilities was received in December 2005.

In a private consultation report from H. S., M.D., dated in June 2006, the Veteran was evaluated for possible fibromyalgia or other systemic cause of various symptoms, including knee pain.  Objective findings included no inflammatory changes of the knees and no edema of the extremities.  The impression was possible fibromyalgia symptom complex, and Dr. H. S. remarked that her complaints of diffuse body aches would be compatible with that diagnosis.

In a private neurological surgery consultation report from K. F., M.D., dated in July 2006, the Veteran's chief complaint was neck pain.  Reported physical examination findings noted that she moved easily about the office and examining room.  

A rating decision dated in September 2006 awarded service connection for the right knee disability and assigned an initial noncompensable rating pending immediate VA examination to determine the current level of disability.  In correspondence dated in November 2007, the Veteran disagreed with the assigned rating, stating that she has pain in her knees and limited activity.  She indicated that the October 2006 fee-basis examiner was a family practice physician and requested a re-evaluation by an orthopedic specialist.

In an October 2006 VA fee-basis examination report, the Veteran described sharp, cramping knee pain elicited by physical activity and occurring 1.5 times per week and lasting for 2.5 hours.  The pain was relieved by rest and Motrin.  She denied any incapacitation, current treatment, prosthetic implants of either knee joint, or functional impairment.  On physical examination, there was crepitus in both knees, but no signs of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement or guarding of either knee.  Examination of the feet did not reveal any signs of abnormal weight bearing, posture and gait were within normal limits, and she did not require an assistive device for ambulation.  Stability testing and medial and lateral meniscus testing of both knees was reported as within normal limits.  Range of motion of both knees was reported as flexion to 140 degrees and extension to zero degrees with joint function that was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination on either side after repetitive use.  X-ray findings of the knees were reported as within normal limits.  There were no reported effects on the Veteran's occupational or daily living activities.

A whole body bone scan was ordered by Dr. C. C. in November 2006 to evaluate complaints of diffuse skeletal pain.  The impression was no significant abnormality evident with the exception of an abnormality of one finger.

In September 2007 a private physician, J. L., M.D., evaluated the Veteran for fibromyalgia.  On musculoskeletal examination, there was full range of motion in all joints without pain.  It was noted that she exercised by walking 2 to 4 miles on the weekends.  In a follow-up note dated in February 2008, objective findings included full range of motion in all joints without pain with the exception of the right knee, which was painful through full range of motion.  In April 2008, the right knee was painful through limited flexion.  On examination in June 2008, the right knee was mildly painful through full range of motion.  Both knees were cool without effusion.

In a February 2008 private orthopedic consultation report from N. A., M.D., the Veteran described a long-standing history of bilateral knee pain and instability, particularly in her right knee.  She reported progressing quite well from a 2004 arthroscopy, but after developing fibromyalgia, she became somewhat deconditioned and was now having a lot more pain in the anterior aspect of her 
right knee as well as swelling.  She indicated that she works as an executive officer for the federal government and that she enjoys walking and bike riding.  Reported examination findings of the right knee included the following: trace effusion, able to straight leg raise, active range of motion from 5 to 140 degrees of flexion, audible crepitus of the right knee and to a lesser degree on the left knee, no pain with internal or external rotation of the knee, diffuse medial and lateral joint line tenderness, and grossly stable knee.  Reported x-ray findings, including weight bearing views, showed that the patella was aligned perfectly in the trochlear groove and a small osteophyte at the distal pole of the patella.

Dr. N. A. referred the Veteran for an MRI (magnetic resonance imaging) study of the right knee and for physical therapy.  A February 2008 MRI report described effusion, degenerative changes without articular tears, and suggested cartilage fraying, all characterized as "very minimal."  In addition, there was "miniscule" soft tissue swelling and popliteal cyst or vein adjacent to the posteromedial joint capsule.  In a February 2008 initial physical therapy evaluation report, range of motion of the right knee was within normal limits.

A March 2008 operative report from N. A., M.D., showed that the Veteran had a right knee arthroscopy with staging of articular cartilage lesion, arthroscopic lateral release, chondroplasty and articular cartilage biopsy for future autologous site implantation.  In a physical therapy note less than two weeks later in April 2008, range of motion (rounded to the nearest five degrees) of the right knee was extension to 20 degrees and flexion to 50 degrees.  In an April 2008 follow-up consultation report, Dr. N. A. indicated that the Veteran had some stiffness on examination of the right knee, particularly with flexion beyond 90 degrees.  Her knee was grossly stable to valgus and varus stressing throughout a range of motion including midflexion, and there was no significant effusion.  He remarked that she will require reconstruction surgery.

In a May 2008 treatment record Dr. J. L. reported that the Veteran no longer had an antalgic gait favoring her right knee, and she had mild pain through full range of motion of the right knee.

In a June 2008 private neurological evaluation report from R. S., M.D., the Veteran's gait was reported as normal on examination.

On July 29, 2008 Dr. N. A. performed a reconstruction of the right knee with patellofemoral joint replacement.  On September 9, 2008 he performed a surgical exploration of the right knee with proximal realignment and conversion of patellar implant, which was catching superolaterally on the trochlea and distal femur after the July 2008 surgery.  

A TTR was awarded in an October 2009 rating decision effective from July 29, 2008, the date of a right knee reconstruction surgery, until October 31, 2009.  The decision explained that the total evaluation was extended due to the revision surgery required in September 2008.

Upon consideration of the record, the Board concludes that for the time period prior to July 29, 2008, the Veteran's right knee disability was manifested by full flexion to 140 and extension limited to five degrees at worst with pain and a brief period of decreased range of motion in April 2008 immediately after arthroscopic surgery that was followed by full range of motion with mild pain in May 2008.  These findings are consistent with the 10 percent rating currently assigned for painful motion.  A higher rating for a right knee disability during this time period is not warranted because the evidence of record does not demonstrate any right knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, flexion limited to 30 degrees, extension limited to 15 degrees with the exception of the brief period in April 2008, or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her right knee disorder during this period.  Accordingly, an initial rating in excess of 10 percent for a right knee disability during this time period must be denied.

In addition, at no time during the relevant period of this claim has the Veteran had compensable limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.

The Board has considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is 

shown by the evidence during the applicable time period.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for this period is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 

ORDER

Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia status post arthroplasty for the time period prior to July 29, 2008 is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is needed with respect to the claim for higher ratings for the left knee disability and for the right knee disability since November 1, 2009.  

As noted above, on July 29, 2008 Dr. N. A. performed a reconstruction of the right knee with patellofemoral joint replacement.  On September 9, 2008 he performed a surgical exploration of the right knee with proximal realignment and conversion of patellar implant.  A TTR was awarded in an October 2009 rating decision effective from July 29, 2008, the date of a right knee reconstruction surgery, until October 31, 2009.  

The Veteran was afforded a VA fee-basis examination in November 2009 to evaluate her left and right knee disabilities.  She reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, tenderness, effusion, subluxation, pain, and dislocation.  She rated the severity of her pain as a 5 on a scale from 1 to 10.  However, on examination, the Veteran walked with a steady, normal gait and had no difficulty with weight bearing, balancing, or ambulation.  Range of motion findings of the left and right knee were reported as extension to zero degrees bilaterally and flexion to 90 degrees bilaterally.  Following repetitive motion, there was no additional degree of limitation of either knee.  On the right, joint function was not additionally limited by weakness or incoordination.  Stability testing was reported as normal in both knees.

She returned for a follow-up visit with Dr. N. A. on the same day as the fee-basis examination.  She complained of continued right knee pain, particularly with terminal extension, and lateral patellofemoral implant subluxation.  Objective findings included "good range of motion of her right knee" and "limited range of motion of her left knee," but did not included specific measurements.  On the right knee, there was also superolateral subluxation of her patella at terminal extension, and it was grossly stable to valgus and varus testing.  The left knee showed apprehension of the patellofemoral joint and a small effusion.  Reported findings from a left knee MRI study included degeneration of the medial meniscus without articular tear, some punctuate blistering of the medial facet of the patella, and an effusion.  Dr. N. A. indicated that he reviewed some VA papers that the Veteran presented and he did "feel that she does have significant chronic residuals with severe painful motion and weakness of the right knee."  He explained that she would likely require further surgery.

On operative report from Dr. N. A. showed that the Veteran had a total knee arthroplasty on February 4, 2010.  In a treatment note a few weeks later, right knee active range of motion was "just shy of full extension within 2 or 3 degrees to about 90 degrees of flexion." 


In March 2011 the Veteran submitted a February 2011 orthopedic consultation report from Dr. N. A., who stated that she had chronic right knee discomfort and swelling, inability to kneel, difficulty with stairs and sleep, and limited range of motion in the mornings that improves with medication and exercise.  Objective findings included active range of motion from 5 to 95 degrees, right knee stable to valgus and varus stressing, and some swelling over the anteromedial aspect most [sic] associated with synovial thickening than with effusion.  Left knee findings included marked crepitus and medial joint line tenderness.  He indicated that the Veteran asked him to review a schedule of the musculoskeletal system.  He detailed that she does have severe painful motion and some weakness of her right knee and opined that her right knee disability meets the criteria for a 60 percent disability rating under Diagnostic Code 5055 based on severe painful motion or weakness.  He opined that her left knee disability meets the criteria for a 30 percent rating under Diagnostic Code 5257 based on recurrent subluxation and lateral instability.

The Board notes that this report was prepared prior to the expiration of the Veteran's TTR for her right knee replacement.  Additionally, although the physician indicated that the left knee meet the criteria for a 30 percent rating under Diagnostic Code 5257, no objective testing of stability of the left knee was provided nor was subluxation noted during the evaluation of that knee.  Thus, the Board finds that a current VA examination is needed.   

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA joints examination by a physician to determine the current nature and severity of her left knee chondromalacia and her right knee arthroplasty.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  


The examiner should describe all symptomatology related to the Veteran's service-connected knee disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the knees (specifying at what degree in motion pain begins) and the severity of any instability or subluxation shown.

The examiner should also describe any functional loss pertaining to the Veteran's service-connected right leg and knee disability due to pain or weakness, and to document all objective evidence of those symptoms, including atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


